internal_revenue_service number release date index number ------------------------------------- ------------------------------------ --------------------------- ------------------------ in re --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id no ------------ --------- telephone number --------------------- refer reply to cc psi b09 plr-103364-07 date date legend legend decedent spouse trust ------------------------- ----------------------- ---------------------------------------------------------------------------- ------- ------------------ ---------------- date date dear ----------------- this is in response to a letter dated date from your authorized representative requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make a qualified_terminable_interest_property qtip_election under ' b of the internal_revenue_code with respect to a_trust the facts submitted and representations made are as follows decedent died on date survived by spouse prior to decedent’s death decedent and spouse executed a revocable_trust trust article iii section a of trust provides that upon the death of either decedent or spouse the trust estate is to be divided into two trusts trust a and trust b article iii section b provides that trust a is to be funded with the survivor’s in this case spouse’s separate_property and community interest in the trust estate the remaining trust estate is to be allocated to trust b and administered according to article v of trust article v provides that during the lifetime of the survivor in this case spouse the trustee is to pay spouse all trust income at least monthly and principal to provide for spouse’s maintenance support health comfort and well-being upon spouse’s death plr-103364-07 part of trust b is to be distributed outright and the remainder of trust b is to be held in further trust for the benefit of the children and grandchildren of decedent and spouse spouse as the executor of decedent’s estate retained a qualified_tax professional to prepare decedent's form_706 united_states estate and generation-skipping_transfer_tax return the form_706 was timely filed on the schedule m of the form_706 as filed the tax professional failed to make or failed to advise spouse as executor of decedent’s estate to make the qtip_election for part of trust b’s assets this failure was discovered after the due_date of the form_706 spouse as executor of decedent’s estate filed an amended form_706 on date after the due_date of the form_706 on which a partial_qtip_election was made spouse as executor of decedent’s estate is requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 to make a partial_qtip_election for trust b under ' b as of date the date the amended form_706 was filed law and analysis sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate shall except as limited by sec_2056 be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property which passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 disallows this deduction where on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur an interest passing to the surviving_spouse will terminate or fail sec_2056 provides that in the case of qualified_terminable_interest_property for purposes of sec_2056 such property shall be treated as passing to the surviving_spouse and for purposes of sec_2056 no part of such property shall be treated as passing to any person other than the surviving_spouse sec_2056 defines the term qualified_terminable_interest_property as property i which passes from the decedent ii in which the surviving_spouse has a qualifying_income_interest_for_life and iii to which an election under sec_2056 applies sec_2056 provides that the surviving_spouse has a qualifying_income_interest_for_life if i the surviving_spouse is entitled to all the income from the property plr-103364-07 payable annually or at more frequent intervals or has a usufruct interest for life in the property and ii no person has a power to appoint any part of the property to any person other than the surviving_spouse sec_2056 provides that an election under sec_2056 with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 such an election once made shall be irrevocable sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts and representations made we have determined that the standards of sec_301_9100-1 and sec_301_9100-3 have been met therefore an extension of time is granted until date to make a partial_qtip_election with respect to trust b except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-103364-07 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely william p o’shea william p o'shea associate chief_counsel passthroughs special industries enclosure copy for ' purposes cc
